Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
2.          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.          Authorization for this examiner’s amendment was given in an interview with Tim Tingkang Xia (Attorney Reg. No: 45,242) on January 25, 2022. 
4.         The application has been amended as follows:












IN THE CLAIMS:
1. 	(Currently amended) An interface connection method applied to a connection device, which is configured to connect a host end having a first connection interface and a device end having a second connection interface, and comprising: 
          determining a voltage level of a detection pin;
          performing a first initialization when the detection pin is at a low level;
          providing an electrical power for detecting whether the electrical power is consumed or not when the detection pin is at a high level;
          sending a link signal when the electrical power is consumed; and
          performing a second initialization by the connection device when the device end is detected to be in a ready state by the connection device,
          wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization.

2. 	(Original) The interface connection method of claim 1, wherein the first connection interface is a universal serial bus. 

3. 	(Cancelled) 

4. 	(Original) The interface connection method of claim 1, further comprising: 


5. 	(Currently amended) An interface connection device configured to allow a host end having a first connection interface and a device end having a second connection interface to be electrically coupled to each other, wherein the interface connection device comprises: 
           a first port configured to communicate and be electrically coupled to the first connection interface;
           a second port configured to communicate and be electrically coupled to the second connection interface; and
           a control circuit electrically coupled to the first port and the second port and configured to execute following operations:
          determining a voltage level of a detection pin of the second port;
          performing a first initialization through the second port when the detection pin is at a low level;
          providing an electrical power through the second port when the detection pin is at a high level;
          sending a link signal through the second port when consumption of the electrical power is detected; and
          performing a second initialization by the connection device through the second port when the device end is detected to be in a ready state through the second port by the connection device,
wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization.

6. 	(Original) The interface connection device of claim 5, wherein the first connection interface is a universal serial bus. 

7. 	(Cancelled) 

8. 	(Original) The interface connection device of claim 5, wherein the control circuit is further configured to receive the electrical power, which is provided by the host end through the first connection interface, from the first port. 

9. 	(Currently amended) An interface connection system, comprising: 
           a host end having a first connection interface;
           a device end having a second connection interface; and
           a connection device allowing the first connection interface and the second connection interface to be electrically coupled to each other, wherein the connection device is configured to execute following operations:
           determining a voltage level of a detection pin configured to be coupled to the second connection interface;

           providing an electrical power to the second connection interface when the detection pin is at a high level;
           sending a link signal to the second connection interface when consumption of the electrical power is detected; and
           performing a second initialization by the connection device through the second connection interface when the device end is detected to be in a ready state by the connection device;
          wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization. 

10. 	(Original) The interface connection system of claim 9, wherein the connection device comprises: 
          a first port configured to communicate and be electrically coupled to the first connection interface;
          a second port configured to communicate and be electrically coupled to the second connection interface; and
          a control circuit electrically coupled to the first port and the second port.



12. 	(Cancelled) 

13. 	(Original) The interface connection system of claim 9, wherein the connection device is configured to receive the electrical power provided by the host end through the first connection interface. 

           Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “performing a second initialization by the connection device when the device end is detected to be in a ready state by the connection device,
         wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization.” in combination with other recited elements in independent claim 1. 
      
6.      Sun et al. (US Patent Application Pub. No: 20110153888 A1) teaches a cascade-able serial bus device for coupling between a host device and another serial bus device is disclosed.  Sun discloses the host device includes a serial bus interface and the serial  However, Sun doesn’t teach “performing a second initialization by the connection device when the device end is detected to be in a ready state by the connection device,
         wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization.”.

7.    Huang et al. (U.S. Patent Application Pub. No: 20110231685 A1), the closest prior art of record, teaches a high speed input/output (HSIO) system and a power saving control method for the HSIO system are provided. Huang discloses the HSIO system has a plurality of transmission speed modes. Huang suggests when an external device is connected to the HSIO system and an auto-configuration link is completed, the power saving control method forcibly sets an interface controller to any desired transmission speed specification in accordance with an actual transmission speed of to-be-transmitted data. Huang further discloses transmission speed mode of a single physical layer can be changed to achieve a low power transmission. However, Huang doesn’t teach ,
         wherein the second connection interface is a serial advanced technology attachment and a personal computer interface express, the first initialization is a serial advanced technology attachment initialization, and the second initialization is a personal computer interface express initialization.”.

8.     Independent claims 5 and 9 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

9.     Dependent claims 2,4,6,8,10-11 and 13 recites limitations similar to those noted above for independent claims 1,8 and 15 are considered allowable for the same reasons noted above for claims 1,5 and 9.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                          Conclusion
                       RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         Chang (US Patent Application Pub. No: 20040127254 A1) teaches a communication device includes a structural, external interface (e.g., a USB interface) for connecting to a computing device, a wireless interface for making a wireless connection to a second computing device, and a memory or storage component for storing and embedding software for a variety of applications. Chang discloses the communication device provides wireless printing without the need to install a device specific printer driver each time at each new printer and without compromising security or privacy. Chang suggests the communication device also enables transferring of files and data wirelessly from one device to another. 

         Nakajima et al. (US Patent Application Pub. No: 20060200586 A1) a connection adapter includes first interfaces, second interfaces for connection to communication devices connected to a radio packet communication network, and a conversion circuit performing mutual conversion between an input/output signal from or to high-level equipment and an input/output signal from or to the communication device. Nakajima discloses the conversion circuit receives or supplies from or to the high-level equipment a signal simulating the communication device connectable to the high-level equipment 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181